DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 8/9/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
Claim 17 has been amended.
Claims 17-22 and 24-39 are pending.
Claims 25-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 17-22 and 24 are being acted upon.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
A CD11c+ MHC-IIlo/int, CD11bhi, CD24lo, CD40-, CD86lo dendritic cell, wherein said dendritic cell is an antigen presenting cell “that supports proliferation of T cells”.
A review of the specification fails to reveal support for the new limitations.
Applicant cites paragraphs 120-125 and Figure 5E as support.  Figure 5E depicts T cell proliferation, but in response to total BMDCs, and not to the recited subpopulation of dendritic cells.  The recited subpopulation was used for in vivo administration to mediate tumor regression, and the instant specification hypothesizes that this may be due to a role of said cells as antigen donor cells since the subpopulation has a higher capacity for antigen uptake and possibly a higher antigen sequestering capacity (see page 42).  However, this is not the same as “supporting T cell proliferation”.  The specification does not specifically disclose the claimed dendritic cell subpopulation having the property of “supporting T cell proliferation” as claimed. 
	 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al., 2003, in view of Kreiter, 2015 (of record), WO 2016/179475 (of record), and Helft et al. 2015 (of record).
Nair teaches a composition comprising dendritic cells that have been electroporated or “pulsed” with mRNA encoding a tumor antigen Trp-2 (see page 6276 and 6279, in particular). Nair teach that said dendritic cells are bone marrow derived dendritic cells produced by culture with GM-CSF, and that they are CD11c+, MHC-IIlo CD86lo (see page 6276-6277, in particular). As evidenced by Helft, GM-CSF bone marrow derived dendritic cells that are CD11c+ MHC-IIlo/int, are also CD11bhi, CD24lo, CD40- (see page 1198 and Fig. 1 in particular).  Thus, having a CD40-, CD11bhi, and CD24lo phenotype would be a latent property of the dendritic cells of Nair.  Alternately, it would also be obvious that they dendritic cells of Nair would have a CD40-, CD11bhi, and CD24lo phenotype based on the teachings of Helft.  Nair also teach that said dendritic cells induce anti-tumor CTL immunity. Nair teach a composition comprising said dendritic cells for in vivo administration to induce anti-tumor immunity (see page 6279, in particular).  See also Helft which teach that CD11c+ MHC-IIint/lo dendritic cells induce T cell proliferation in culture, and the ordinary artisan would expect that the dendritic cells would be antigen presenting cells that support T cell proliferation (see page 1201, in particular).
The reference differs from the claimed invention in that it does not explicitly teach mutated neoantigen epitopes or anti-CTLA-4.
Kreiter et al. teach RNA encoding mutated tumor antigen representing tumor neopeptides that can be combined with dendritic cells for T cell stimulation assays. Kreiter et al. teach MHC-I and MHC-II binding neo-epitopes that bind better to MHC (i.e. higher “conformational stability” than wild type epitopes, see page 693-694, in particular). Kreiter et al. teach that RNA encoding said neoepitope peptides are more immunogenic in induce T cell responses. Kreiter et al. teach neo-epitopes from Trp-2 antigen (i.e. not cancer pathway causing). 
WO2015/069770 teaches that anti-CTLA-4 antibodies act as checkpoint inhibitors to increase T cell response to dendritic cell vaccines (see page 3, in particular).  WO2015/069770 teaches that the checkpoint inhibitor can be combined with a dendritic cell vaccine for simultaneous administration to enhance anti-cancer immune responses (See pages 4-6, in particular).
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the mRNA polynucleotide encoding tumor neoepitope Trp-2 peptide, as taught by Kreiter et al., as the mRNA for loading the dendritic cells of Nair.  The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Kreiter teaches that they are more immunogenic. Likewise, it would be obvious to include an anti-CTLA-4 antibody as taught by WO2015/069770. The ordinary artisan would be motivated to do so, since WO2015/069770 CTLA-4 antibodies act as checkpoint inhibitors to increase T cell response to dendritic cell vaccines and that the checkpoint inhibitor can be combined with a dendritic cell vaccine for simultaneous administration to enhance anti-cancer immune responses.
	Applicant’s arguments filed 8/9/22 have been fully considered, but they are not persuasive.
	Applicant argues the Helft teaches that the MHC-IIlo (GM-Macs) dendritic cells fail to induce CTL responses, while the present specification tested P6 MHC-IIlo cells and they were found to vigorously support proliferation of CD8 T cells, as shown Fig 5E, which is a surprising result.
Helft teaches that peptide pulsed GM-Macs induce both CD4 and CD8 T cell proliferation in Fig. 4D and Fig. 5E.  This would meet the limitation of the present claims that the dendritic cells “support T cell proliferation”.  Helft specifically teach that the MHC-IIlo GM-Macs display comparable ability to stimulation CD4 and CD8 T cell proliferation after peptide pulsing compared to MHC-IIhi GM-DCs (see page 1201).  The passages cited by Applicant involve capability of the GM-Macs to process and present whole OVA protein to CD4 T cells, which is described as inferior to GM-DCs.  However, the present claims recite no limitations regarding protein processing.  
Furthermore, in contrast to Applicant’s assertion, the specification provides no functional data regarding T cell proliferation inducing capacity for the claimed dendritic cell subset.  Figure 5E, cited by Applicant, analyzes proliferation using peptide pulsed total bone marrow derived dendritic cells, which would comprise both MHC-IIhi and MHC-IIlo subsets.  Regardless, achieving T cell proliferation with said cells is not unexpected, since Helft teaches that both MHC-IIlo and MHC-IIhi dendritic cell subset can induce T cell proliferation after peptide pulsing at comparable levels. 

Claims 17-19, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley, 1997, in view of WO 2016/179475 (of record), and Helft et al. 2015 (of record), and as evidenced by Melnikova et al.
Ashley teaches a composition comprising dendritic cells that have been pulsed with total mRNA from B16 melanoma cells (See page 1178, in particular). Ashley teach that said dendritic cells are bone marrow derived dendritic cells produced by culture with GM-CSF, (see page 1178, in particular). As evidenced by Helft, GM-CSF bone marrow derived dendritic cells comprise a heterogenous population that contain cells that are CD11c+ MHC-IIlo/int, CD11bhi, CD24lo, CD40-, and CD86lo (see page 1198 and Fig. 1 in particular).  Thus, the bone marrow dendritic cell compositions of Ashley would contain cells that are CD11c+, MHClo, CD40-, CD11bhi, CD86lo and CD24lo phenotype.  Alternatively, it would also be obvious that they dendritic cells of Ashley would have cells with said phenotype based on the teachings of Helft.  Ashly also teach that said dendritic cells induce anti-tumor CTL immunity (see page 1178-179, in particular). See also Helft which teach that CD11c+ MHC-IIint/lo dendritic cells induce T cell proliferation in culture (see page 1201, in particular).  Furthermore, as taught by Melinikova, B16 melanoma cells comprise mutated tumor antigens, i.e. the total mRNA of Ashley from said B16 melanoma cells would encode a “neoepitope”. 
The reference differs from the claimed invention in that it does not explicitly teach anti-CTLA-4.
WO 2016/179475 teaches that dendritic cells can be combined with anti-CTLA4 antibody for in vivo administration, or for in vitro culture with T cells, and that said CTLA4 antibody functions as a checkpoint inhibitor to enhance immune responses (see page 4 and 8, in particular). 
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include an anti-CTLA-4 antibody as taught by WO 2016/179475. The ordinary artisan would be motivated to do so, since the ordinary artisan would be motivated to do so, since WO 2016/179475 teaches that said antibodies act as checkpoint inhibitors when combined with dendritic cells and that the antibodies can enhance T cell responses. 

Claims 17-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashley, 1997, in view of WO 2016/179475, and Helft et al. 2015, and as evidenced by Melnikova et al, and further in view of Kreiter, 2015
The teachings of Ashley, WO 2016/179475, Helft, and Melnikova are described above.
The reference differs from the claimed invention in that they do not explicitly teach neoepitopes that are not from known cancer causing pathways, or with higher conformational stability. 
Kreiter et al. teach MHC-I and MHC-II binding neo-epitopes that bind better to MHC (i.e. higher “conformational stability” than wild type epitopes, see page 693-694, in particular). Kreiter et al. teach that RNA encoding said neoepitope peptides are more immunogenic in induce T cell responses. Kreiter et al. teach neo-epitopes from Trp-2 antigen (i.e. not cancer pathway causing). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include mRNA polynucleotide encoding tumor neoepitope Trp-2 peptide, as taught by Kreiter et al., as an mRNA for loading the dendritic cells made obvious by Ashley.  The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Kreiter teaches that they are more immunogenic. 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644